Title: From Thomas Jefferson to David Gelston, 6 November 1807
From: Jefferson, Thomas
To: Gelston, David


                        
                            Sir
                     
                            Washington Nov. 6. 07
                        
                        Having occasion to pay to mr Cheetham 30. D. for newspapers, I take the occasion of including that with
                            duties &c on wine by the Franklin 6.95 & duty on the Stylograph 3.67 in all 40.62 in a draught in your favor on
                            the bank of the US. and will pray you to pay to mr Cheetham the 30. D. on his calling on you which I have
                            desired him to do. Accept my salutations & assurances of esteem & respect
                        
                            Th: Jefferson
                            
                        
                    